Citation Nr: 0607605	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Clear and unmistakable error (CUE) in a November 1979 rating 
decision which assigned a 10 percent rating for the veteran's 
service-connected disabilities, to include whether the 
November 1979 rating decision failed to adjudicate claims of 
record. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel

INTRODUCTION

The veteran had active service from March 1971 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2002.


FINDINGS OF FACT

1.  A November 1979, rating decision, which assigned a 10 
percent rating for the veteran's service-connected 
disabilities, was reasonably supported by evidence then of 
record and prevailing legal authority; the rating decision 
was not undebatably erroneous. 

2.  There were no unadjudicated claims for a higher rating or 
TDIU rating of record at the time of, or in, the November 
1979 rating decision.  

3.  Adequate notice of the November 1979 rating decision was 
mailed to the appellant in December 1979.


CONCLUSIONS OF LAW

1.  There was no CUE in the November 1979 RO rating decision 
which granted a 10 percent rating for "Crohn's colitis" and 
noncompensable ratings for hemorrhoidectomy and pilonidal 
cystectomy residuals.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. §§ 3.105 (2005); 3.103, 4.114 (1997). 

2.  The November 1979 decision was final, as to the service-
connected disability rating assigned, and there was no 
pending claim for a TDIU rating of record at that time.  38 
C.F.R. §§ 3.103, 3.151, 3.155, 3.156 (1979).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was discharged from active duty in April 1979, 
and placed on the Temporary Disability Retirement List 
(TDRL).  In January 1979, she filed a claim for service 
connection for various disabilities, but was informed by the 
RO in February 1979 that no action could be taken on her 
claim because she was still on active duty.  In February 
1979, the RO issued a rating decision for Vocational 
Rehabilitation purposes, noting that her disability of 
Crohn's colitis with associated polyarthropathy warranted a 
30 percent rating.  

In a May 1979 statement, in pertinent part, she referred to 
copies of attached PEB proceedings and orders placing her on 
TDRL with a 40 percent rating.  She asked that rating and 
award action be expedited.  She also asked that service 
medical records and VA records be obtained, for rating 
purposes.  In a November 1979 rating decision, service 
connection was granted for Crohn's disease, assigned a 10 
percent rating, and for hemorrhoidectomy and pilonidal 
cystectomy, each rated noncompensable.  Service connection 
for hepatitis, a heart murmur, defective visual acuity, and 
adjustment reaction, and anemia was denied.  The veteran was 
informed of this decision in December 1979, and she did not 
initiate an appeal within one year of the notification.  Her 
next pertinent correspondence was in a June 1983 statement 
claiming entitlement to an increased rating, based on 
worsening of her symptoms.  That claim was denied, and she 
did not appeal.  

In March 1986, she filed a claim for an increased rating, 
which was denied in April 1986.  She submitted a notice of 
disagreement in April 1986, and a statement of the case was 
furnished in May 1986; however, no substantive appeal was 
received.  Later, following additional claims, a Board 
decision vacated by the Court, and an Administrative Review 
of the case by the Director of Compensation of Pension 
Service, the veteran was granted a 60 percent rating for 
Crohn's disease, and a TDIU rating, both effective in March 
1986, in an August 1995 rating decision.  

In November 2002, the current claim was filed, containing 
allegations of CUE in the November 1979 rating decision, 
and/or that the November 1979 RO decision was not final, and 
thus, remained pending.  The specific contentions will be 
addressed separately.

A.  Finality vitiated by breach of duty to assist

The veteran contends that the November 6, 1979, rating 
decision should be vitiated based upon VA's breach of the 
duty to assist by failing to obtain and consider her 
temporary disability retirement records in the assignment of 
a 10 percent rating for her service-connected disabilities, 
pursuant to Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  
However, shortly after these contentions were raised in the 
November 2002 claim, the United States Court of Appeals for 
the Federal Circuit (Circuit Court) expressly overruled 
Hayre, holding that the finality of a VA decision is not 
vitiated if VA commits a "grave procedural error," such as 
a breach of the duty to assist.  Cook v. Principi, 318 F.3d 
1334, 1341 (Fed. Cir. 2002).  In reasoning that the "purpose 
of the rule of finality is to preclude repetitive and belated 
readjudication of veterans' benefits claims," the Circuit 
Court observed that there were only two exceptions to the 
rule of finality of VA decisions, i.e., challenges based on 
clear and unmistakable error (CUE) in a prior, final decision 
(38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on 
new and material evidence (38 U.S.C.A. § 5108).  Id., at 
1339.  Additionally, the Circuit Court explicitly held that a 
failure of the duty to assist cannot constitute CUE.  Id., at 
1348.  Thus, this argument is without merit.

B.  Insufficient notice of November 1979 rating decision

The veteran contends that the notice provided in December 
1979 was insufficient under 38 C.F.R. § 3.103(f), in that it 
did not provide adequate notification of the reason for the 
decision, or of the evidence on which the decision was based.  
The veteran argues that as a result, the claim is still 
pending, under Ruffin v. Principi, 16 Vet. App. 12 (2002).  

At the time of the November 1979 rating decision, 38 C.F.R. § 
3.103(f) was not in effect; at that time, the requirements 
for notification of decisions were contained in 38 C.F.R. § 
3.103(e), as follows:

The claimant will be notified of any decision affecting 
the payment of benefits or granting relief.  Notice will 
include the reason for the decision and the date it will 
be effectuated as well as the right to a hearing subject 
to paragraph (c) of this section.  The notification will 
also advise the claimant of his right to initiate an 
appeal by filing a Notice of Disagreement which will 
entitle him to a statement of the case for his 
assistance in perfecting his appeal.  Further the notice 
will advise him of the periods in which an appeal must 
be initiated and perfected.  

The December 11, 1979, notification of the November 1979 
rating decision informed the veteran that her claim for 
compensation had been carefully considered on the basis of 
all the evidence, including reports received from the service 
department, and that the evidence established service 
connection for Crohn's colitis, rated 10 percent, 
hemorrhoidectomy, rated 0 percent, and pilonidal cystectomy, 
rated 0 percent.  She was told that payment of compensation 
would begin when the necessary reduction in retired pay had 
been made, which had not yet been determined.  She was also 
informed that the records showed treatment for hepatitis, 
personality disorder, and anemia in service, but the last 
examination did not show any findings of resulting 
disability, and that a heart murmur and defective vision were 
denied as not a disability for which compensation may be 
paid.  Finally, she was informed, in the "NOTICE OF 
PROCEDURAL AND APPEAL RIGHTS" section, that she could appeal 
the decision to the Board within a year of the date of the 
letter, and was told how to initiate this process.  

This notice was sufficient to satisfy the requirements of 
38 C.F.R. § 3.103(e) (1979).  In particular, the reasons 
provided were adequate to inform the veteran of which claims 
had been granted, of the ratings assigned, and of which 
claims had been denied, and why.  Unlike in Ruffin, there is 
no allegation that the veteran did not receive notification 
of the November 1979 rating decision.  Thus, as the appellant 
received notice of the November 1979 rating decision, the 
claim did not remain open on that basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  


C.  Failure to fully and sympathetically develop claim

	1.  Claim of unadjudicated claim for maximum rating

It is contended that in November 1979, the RO failed to fully 
and sympathetically develop the claim to its optimum, and, as 
a result, there is an unadjudicated claim for the maximum 
available rating pending from the 1979 claim.  

Section 5101(a) of the statute mandates that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a); see Brannon v. West, 
12 Vet. App. 32, 34 (1998).  

VA has a duty to fully and sympathetically develop a 
veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations."  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the context 
of a CUE claim, this means that VA must give a sympathetic 
reading to the veteran's allegations, to determine the claims 
being raised.  Szemraj v. Principi, 357 F.3d 1370, 1376 (Fed. 
Cir. 2004).  This liberal construction applies only to the 
question of the existence of a claim, and not to whether 
there was CUE in a decision on a claim.  Id.  

The veteran argues that VA has a duty to read her April 1979 
claim as a claim for the maximum available rating.  The 
veteran contends that the failure of the VA to consider the 
rating assigned by the medical board of 30 percent was an 
unsympathetic reading which limited her original claim.  She 
contends that, under Roberson, her April 1979 claim for the 
initial rating assigned for service-connected Crohn's disease 
remains pending and unadjudicated because of the available 
evidence from the service medical board and the evidence 
relied upon for that determination assigned a 30 percent 
rating for Crohn's disease.  (There is no April 1979 claim of 
record, and the Board assumes that the reference is intended 
to apply to a May 1979 statement in support of a claim 
received by the RO in May 1979.)

The Board disagrees.  In general, a claim for service 
connection is a separate claim from a claim for a higher 
rating, initial or otherwise.  Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 
(1997).  However, when service connection is granted, a 
disability rating is assigned as well; in this case, a 10 
percent rating was assigned.  If the veteran's reference, in 
her May 1979 statement, to attached PEB proceedings placing 
her on TDRL at 40 percent, and her request that VA and 
service medical records be obtained "for rating purposes" 
is construed as a claim for both service connection and the 
highest rating possible (or, at least, a 40 percent) rating, 
the RO's assignment of a 10 percent rating in connection with 
the grant of service connection must be considered as a 
denial of that claim.  By whatever construct, the claim was 
adjudicated, and a rating was assigned, unlike in Roberson, 
where the RO failed to consider a claim for a TDIU rating 
that had been raised by the record.  The appellant seems to 
suggest that because a 10 percent rating was assigned, a 
claim for a 30 percent rating (or higher) remained 
unadjudicated, but a claim involving the rating to be 
assigned for a specific disability is a single claim; VA does 
not require separate claims for each possible disability 
rating.  See AB v. Brown, 6 Vet.App. 35 (1993); see generally 
38 C.F.R. Part 4.  

She also contends that the RO failed to fully and 
sympathetically develop her claim by failing to obtain and 
consider the medical board proceedings and the records upon 
which the medical board based a 40 percent rating.  Despite 
the language used, however, this is simply an allegation of a 
breach in the duty to assist in connection with an 
adjudicated, final claim.  As the Circuit Court pointed out, 
to require evidentiary development before adjudication would 
be inconsistent with Cook, which holds that a failure in the 
duty to assist cannot constitute CUE.  Szemraj, 357 F.3d at 
1376.  

(Although a breach of the duty to assist cannot constitute 
CUE, it is worth noting that records subsequently received 
show that the only one of these medical board records missing 
at the time of the November 1979 rating decision was the 
actual Physical Review Council Action form, dated in March 
1979, which simply showed the diagnoses with a combined 
rating of 40 percent.  The diagnoses were on file at the time 
of the 1979 decision, as was other evidence from the service 
department showing that she had been placed on TDRL with a 40 
percent disability rating.  In addition, the medical evidence 
used by the board in its determination was on file.  
Moreover, additional, post-service medical records were on 
file as well, and VA examinations had been obtained.)  

	2.  Claim of raised TDIU claim

The appellant contends that under Roberson, the VA was 
required to inquire into the impact of her service-connected 
disabilities on her ability to obtain and maintain 
employment.  Once a veteran:  (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).

The veteran's representative contends that in an April 1986 
decision, the Social Security Administration (SSA) found the 
veteran to be totally disabled and unemployable, effective in 
May 1970 [sic].  This is factually incorrect.  Actually, the 
April 1986 SSA decision determined that she was disabled, 
under the Social Security Act effective in September 1984; 
the decision specifically found that she was not under a 
disability prior to that date.  It is argued that if VA had 
developed the claim properly, it would have concluded, as did 
SSA, that the veteran was unemployable.  However, while 
Roberson requires that the VA liberally construe the 
veteran's pleadings to determine the claims; it does not 
require that VA solicit claims.  See Szemraj; see also 
Brannon, supra, at 34 (noting that VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed).  

In this case, there was no evidence of unemployability at the 
time of the November 1979 decision, nor did the veteran claim 
to be unemployable.  To the contrary, on her VA examination 
in October 1979, the veteran said she had been employed as a 
personnel clerk since her discharge from service, earning 
$8,000 per year.  As this was in excess of the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person (in 1980, 
this poverty threshold was $4,190), she was in fact engaged 
in substantially gainful employment.  38 C.F.R. § 4.16(a); 
see Faust v. West, 13 Vet. App. 342 (2000).  Additionally, 
the SSA determination was not extant at the time of the 
November 1979 rating decision, and, in any event, was not 
relevant to employability status in 1979.  

Thus, legally, the evidence of record at the time of the 
November 1979 rating decision did not raise a claim for a 
TDIU rating.  Factually, the veteran was substantially 
gainfully employed at that time, and, by her own statement, 
had been since her discharge from service.  

	3.  CUE claim

It is also contended that the 30 percent rating by the 
military, the 30 percent rating by vocational rehabilitation, 
and the SSA decision finding her unemployable compel a 
manifestly different outcome than the assignment of a 10 
percent rating.  However, a disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See, e.g., 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

The 30 percent disability rating assigned by the military in 
connection with her TDRL (40 percent combined), in March 
1979, and the 30 percent rating by VA for purposes of 
vocational rehabilitation, dated in February 1979, were both 
assessed while the veteran was still on active duty.  The 
RO's assignment of a 10 percent rating was based on service 
medical records, private medical records, and VA medical 
records and examinations, rather than just the two 
adjudicatory items referenced by the veteran.  The records 
show that her many manifestations were significantly 
improved-and still improving-with treatment by the time of 
her discharge from active duty in April 1979.  The VA 
examination in October 1979 noted that her symptoms had 
greatly improved since she had begun taking sulfadine.  She 
had failed to report for an examination scheduled earlier.  
Thus, the assignment of a 10 percent rating, reflecting 
moderate symptoms, with infrequent exacerbations, was not 
undebatably erroneous, based on the evidence then of record.  
See 38 C.F.R. § 4.114, Code 7323 (1979).  

As to the SSA decision, this decision was dated in 1986, and 
thus could not possibly have been considered by the RO in the 
November 1979 rating decision.  (The decision also 
specifically found that she was not disabled prior to 
September 1984, and the final service department PEB 
proceeding, in June 1981, rated her disability at 10 
percent.)  

In sum, the veteran did not appeal the November 1979 rating 
decision granting service connection for disabilities 
including "Crohn's colitis," and assigning a 10 percent 
disability rating, and she was adequately notified of this 
decision in December 1979.  There was no unadjudicated claim 
for a maximum rating or for a TDIU rating of record at that 
time.  There were no outcome-determinative errors in the 
November 1979 rating decision, and the appellant's 
allegations involve failure in the duty to assist and a 
disagreement as to how the evidence was weighed or evaluated, 
neither of which can be CUE.  Thus, CUE in the November 1979 
rating decision is not demonstrated, and the claim is denied.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The veteran was not provided a 
formal VCAA letter.  However, she was provided with the 
reasons for the denial of her claim, as well as the law and 
facts upon which the decision was made, in the December 2002 
rating decision and in the statement of the case.  

Moreover, a CUE claim must be based on the record and law 
that existed at the time of the prior adjudication in 
question, and the VCAA is not applicable.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Similarly, 
the arguments that there was an unadjudicated claim at the 
time of the November 1979 rating decision must be based on 
the record at the time of that decision.  In any event, the 
case rests on the interpretation and application of the 
relevant law.  The VCAA does not affect matters on appeal 
when the issue is limited to statutory interpretation.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  In this case, there is no 
evidentiary development that could substantiate the veteran's 
claim.  See VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  Since the dispute involves the application of the 
law, additional efforts to assist or notify the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Further, all levels of the current claim have been pursued by 
the veteran's representative, who is conversant in the 
applicable law.  Therefore, she is not prejudiced as a result 
of the Board proceeding to the merits of the claim.  



ORDER

A November 1979 rating decision was not clearly and 
unmistakably erroneous in granting a 10 percent rating for 
the veteran's service-connected disabilities, and there were 
no pending claims that were unadjudicated in that decision.  



____________________________________________
	KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


